       Case 1:16-cv-07256-JGK-JLC Document 158 Filed 07/28/20 Page 1 of 2



                                                                                            7/28/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOSHUA ROSNER,                                                 :
                                                               :   ORDER
                           Plaintiff,                          :
                                                               :   16-CV-7256 (JGK) (JLC)
         -v-                                                   :
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Following the issuance of the Second Circuit’s mandate, the parties have now

both sent letters to the Court dated July 24, 2020. Dkt. Nos. 156 and 157. Plaintiff

has requested that discovery remain stayed and a settlement conference or

mediation be scheduled, and the Government has consented to this request, with a

further request that any settlement efforts be scheduled in October 2020 due to

counsel for the Government’s paternity leave. The Court is amenable to

maintaining the discovery stay and proceeding with a settlement conference this

fall, although it is concerned that it may be premature if, as the Government

suggests in its letter, “[f]urther discovery may also inform the Government’s

ultimate settlement position.” The Court, therefore, will maintain the

discovery stay and schedule a settlement conference in October 2020 (A

separate order to that effect will be issued with additional details about the

settlement conference). However, the Court does not want to hold a settlement

conference in October only to find that the parties need additional information



                                                        1
     Case 1:16-cv-07256-JGK-JLC Document 158 Filed 07/28/20 Page 2 of 2




before they can solidify their respective positions on settlement. Accordingly, no

later than 14 days before the conference, the parties are directed to file on

the docket a letter reconfirming their desire to proceed with the

conference because they believe, with the Court's assistance, there may be

a realistic chance of settlement. At that point, plaintiff will be required to have

made a settlement demand (if he had not done so already), and the Government will

be better able to evaluate its own settlement position. What the Court wants to

avoid is either plaintiff or the Government coming to the settlement conference and

reporting to the Court that additional information through discovery is needed

before meaningful settlement discussions may take place. If that were the case,

then the settlement conference would need to be adjourned, the stay lifted, and

discovery proceed before a settlement conference were to take place.

SO ORDERED.


Dated: New York, New York
      July 28, 2020




                                         2
